Citation Nr: 1038556	
Decision Date: 10/14/10    Archive Date: 10/22/10	

DOCKET NO.  07-22 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active from March 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the VARO in 
Waco, Texas, that denied entitlement to the benefit sought.

The case is REMANDED to the RO by way of the Appeals Management 
Center in Washington, D.C.  The Veteran will be notified should 
further action be required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully involved decision as to the claim for 
service connection for PTSD.  When the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill the statutory duty to assist 
the Veteran in developing facts pertinent to the claim.  Ascherl 
v. Brown 4, Vet. App. 371, 377 (1993).

A review of the service treatment records reflects the Veteran 
was seen in outpatient consultation on one occasion in March 1990 
for a complaint of "excess stress."  Notation was made that the 
"squad leader putting a lot of pressure on her..."  Elaboration 
was not provided as to the nature of the pressure.  It was noted 
that she complained that she was "not coping well with the 
stress."  Mention was made that she had been in a vehicular 
accident a few weeks earlier.  Additionally, she had been having 
family problems and notation was made that her parents were 
losing their business.  She was referred for evaluation and an 
impression was made of a mixed adjustment disorder.  

A review of the record reveals the Veteran has not been accorded 
an examination with regard to her claim for service connection 
for PTSD.  The Court has stated that the question of a causal 
relationship between service and any current disability 
establishes a low threshold and requires a look at the evidence 
to see if it "indicates" that there may be a nexus between any 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include credible evidence of 
continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In order to give the Veteran every consideration with respect to 
the appeal, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, the case is REMANDED for the 
following:

1.  The Veteran should be contacted and 
asked to identify all VA and non-VA 
healthcare providers that have treated her 
for psychiatric purposes in the past few 
years.  The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
elicited, as needed.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file, and the 
Veteran should be told in writing.  The 
Central Texas Veterans' Healthcare System 
should also be contacted and asked to 
provide copies of any records pertaining to 
treatment and evaluation of the Veteran for 
psychiatric purposes since 2006.  If no 
such records are available, this should be 
so indicated.

2.  The Veteran should be contacted and 
asked to provide more specific information 
with regard to any claimed stressful 
experiences that she had while in service.  
She should be told that it is vitally 
important that she provide such 
information, because without more specific 
information it will be difficult to make an 
informed decision.  

3.  The Veteran should be accorded an 
examination by a mental health care 
professional in order to determine the 
nature and etiology of any current 
psychiatric disorder, to include PTSD.  
Prior to the examination, the claims folder 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that the record review took place 
should be included in the examination 
report.  The examiner should also elicit 
from the Veteran a detailed history 
regarding the onset and progression of her 
symptoms.  All indicated psychological 
testing and other studies, to include 
testing for PTSD, are to be performed and 
the examiner should review the results of 
any testing prior to completing his or her 
report.  The examiner should identify all 
objective indications of psychiatric 
disability.  A diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the elements supporting the 
diagnosis, to include any specific 
stressors, should be identified.  If PTSD 
is not diagnosed, the examiner should 
explain why the Veteran does not meet the 
criteria for the diagnosis.  The examiner 
should specifically address whether it is 
more likely than not (that is, to a degree 
of probability greater than 50 percent) at 
least as likely as not (that is, a 
probability of 50 percent), or unlikely 
(that is, a probability of less than 50 
percent) that PTSD or any other currently 
diagnosed psychiatric disability is the 
result of the Veteran's active service.  
The rationale for any opinion expressed 
should be provided.  If the examiner 
concludes that such an opinion cannot be 
offered without engaging in speculation, 
then he or she should so indicate and 
explain why.

4.  Thereafter, the claim should be 
readjudicated.  If the benefit remains 
denied, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case and the case should 
then be returned to the Board for further 
review, if otherwise in order.

By this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran unless 
otherwise notified.  However, she is placed on notice that 
pursuant to the provisions of 38 C.F.R. § 3.655, failure to 
cooperate by not attending any requested VA examination or 
providing more specific information with regard to her claimed 
stressful experiences, may result in an adverse determination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



